DETAILED ACTION
Response to Amendment
	This action is in response to the amendment filed on December 8, 2021.  Claims 1, 4, and 14 have been amended.  Claims 1-20 have been examined and are currently pending.    

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.





Allowable Subject Matter
Claims 1-20 allowed.

The present invention discloses an app server that receives a device token from a software application on a mobile device. The device token identifies the mobile device for pushing notification messages of the software application to the mobile device via a push notification system. The mobile device is monitored while accessing the Internet in order to detect when the user may benefit from upgraded access to the Internet. The app server then sends one or more notification message(s) to the user such as by sending a message to the device token of the mobile device via the push notification system or to a display device associated with the user at the hospitality establishment. The notification message invites the user to upgrade their Internet access. The push notification system alerts the user to the notification message via the user interface of the mobile device even when the software application is not running on the mobile device.

Claim 1 is allowed because the best prior art of record alone or in combination fails to teach or suggest or otherwise make obvious, all the limitations comprising:
in response to communicating with the software application, receive a device token from the software application, the device token identifying the mobile device for use to push notification messages associated with the software application to the mobile device via a push notification system;

monitor usage of a network service by an other device in order to detect a predetermined condition, the other device being different than the mobile device;




in response to determining that the other device is associated with the user identifier, send a notification message addressed to the device token via the push notification system, wherein, upon receipt by the mobile device, the notification message is thereafter displayed by a user interface of the mobile device even when the software application is not running on the mobile device;

receive an upgrade command from the mobile device in response to the user interacting with the notification message displayed on the user interface of the mobile device; and

in response to receiving the upgrade command, reconfigure one or more devices to change the network service for the other device from a first entitlement to a second, upgraded entitlement.

Independent claims 11 and 20 are allowable based on a similar rationale. Dependent claims 2-10 and 11-19 are allowable based on the same rationale as the claims they depend.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

The Examiner notes the applicant's invention is directed to patentable eligible subject matter under 35 U.S.C. 101. The additional limitations when considered as an ordered combination demonstrates a technologically rooted solution to a network-centric problem and amounts to 'significantly more' than an abstract idea. The applicant has incorporated the features of a software application executing and running on the mobile device, at least one application server, network, Internet and push notification system. Additionally, the claims do not recite the performance of some business practice known from the pre-Internet world with the requirement to perform it on the Internet.  The applicant’s specification discloses the following advantages of the invention, “In an advantageous embodiment of the invention, the system 100 automatically notifies users of how to upgrade their Internet service entitlements after they have already logged in and are already accessing the Internet, thereby increasing hotel revenue and user satisfaction. In an advantageous embodiment of the invention, the system 100 notifies users of how to upgrade while they are using the Internet regardless of what application (web browser or other) and what protocol (including encrypted and non-web-based) the user happens to be using at the time. In an advantageous embodiment, the system 100 notifies a user of the Internet access upgrade process without disrupting or hijacking the user’s existing network sessions to make the notification. In an advantageous embodiment of the invention, the system 100 notifies a user of the upgrade possibility at a time that the user likely needs or will benefit from the upgrade. In an advantageous embodiment, the system 100 does not require any unrealistic action by the user such as having to remember or save a URL in order to later upgrade their Internet service entitlement. In an advantageous embodiment, the system 100 sends a push notification to a mobile device 122 associated with the user and the push notification system sends the message to the mobile device via another network such as telecom network 134; in this way, the user beneficially receives the upgrade invite on a device 122 that may not currently be on the hotel’s LAN 110. In an advantageous embodiment, the system 100 leverages the push notification capabilities of a mobile app 140 that many users will install and run in order to benefit from another service offered by the hospitality establishment independent from the service for which the system 100 is sending the invite to upgrade. In an advantageous embodiment, the system 100 complements and may be used together with other existing methods to encourage users to upgrade their Internet access; however, system 100 offers a superior experience for users who have the mobile app 140 installed and push notifications allowed on at least one mobile device 122, therefore more users are encouraged to upgrade when system 100 is employed than with existing methods only.” (paragraph 0163). 

Objections to claims 1, 4 and 14 have been withdrawn.
Claims 1-20 rejected on the ground of nonstatutory double patenting have been withdrawn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ephremides, Anthony; Traganitis, Apostolos; Yang, Shih-Tsung, Threshold Control Policies for Bandwidth Allocation Problem in Communication Networks
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L HAMILTON whose telephone number is (571)270-1837. The examiner can normally be reached Monday-Thursday 9:30-5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571)270-3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW L HAMILTON/Primary Examiner, Art Unit 3682